department of the treasury o0zz internal_revenue_service washington d c date apr contact person identification_number telephone number to bz employer_identification_number legend u i l nos dear sir or madam we have considered your ruling_request dated date on the proper treatment of a proposed settlement agreement under sec_4941 and sec_4945 of the internal_revenue_code facts x is a private_foundation described in sec_501 and sec_509 of the code x has been recognized as exempt since x is named after a and b a's spouse a's and b's children include d and e x's current trustees are b c and d in a b e f e's spouse and several other parties entered into a written_agreement regarding certain real_property in connection with a's sale of certain bank stock under the agreement a and b agreed that they would cause a's interest in the property to pass to e at or prior to the death of the last of a and b to survive either in trust or directly the agreement recited that a's and b's intent was to bequeath a's interest to e upon the last of a and b to die a died in a created a will and revocable_trust after that failed to acknowledge the agreement the estate plan called for a's interest in the real_property to be held in trust for b's benefit during b's life and the remainder to pass to x the interested parties comprising the personal_representatives of a's estate the trustees of a's revocable_trust b d e and x acknowledge that the agreement is a legal valid binding contract enforceable against a's estate the interested parties propose to enter into a settlement agreement under which a's interest in the real_property would be transferred to a settlement_trust for the benefit of b as income_beneficiary and upon b's death to e the probate_court of jurisdiction y has indicated that it is willing to enter an order approving the settlement agreement rulings requested x requests the following rulings the execution delivery and performance of the settlement agreement by x will not constitute an act of self-dealing and the trustees and directors of x b c and d will not be liable under sec_4941 of the code for such actions the execution delivery and performance of the settlement agreement by x will not constitute a taxable_expenditure and the trustees and directors of x b c and d will not be liable under sec_4945 of the code for such actions law sec_4941 a of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation and on foundation managers for agreeing to an act of self-dealing sec_4941 of the code defines self-dealing as including any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation f agreement by a private_foundation to make any payment of money or other_property to a government_official other than an agreement to employ such individual for any period after the termination of his government service if such individual is terminating within a 90-day period sec_4945 of the code imposes an excise_tax on each taxable_expenditure by a g1 private_foundation and on foundation managers for agreeing to make a taxable_expenditure sec_4945 of the code defines a taxable_expenditure as including an amount_paid or incurred by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 except as provided in sec_4945 f to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 as a grant to an organization unless-- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or for any purpose other than one specified in sec_170 sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor a foundation_manager a family_member of an individual described above and a_trust or estate in which persons described above hold more than of the beneficial_interest sec_53 d -1 b of the regulations provides that indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if-- i the administrator or executor of an estate or trustee of a revocable_trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ail ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to sec_1_641 b -3 a or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code iv the estate_or_trust receives an amount which equals or exceeds the fair market vaiue of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust in 461_fsupp_1382 n d tex an individual agreed to contribute dollar_figure per year to a law school for ten years conditioned on his being able to deduct all of the contributions the individual set up a private_foundation for this purpose and made his contributions to the foundation for ultimate distribution to the schoo instead of directly to the school upon audit the irs determined that the individual's contributions to the foundation exceeded the maximum permissible percentages and disallowed part of his claimed deductions thereafter the foundation returned to the individual the amount of the contributions disallowed as a deduction with the understanding that the individual would contribute the funds directly to the school upon receipt and obtain the benefit of the deduction which he did the irs claimed that the refund to the individual was an act of self-dealing under sec_4941 of the code and a taxable_expenditure under sec_4945 the court held otherwise reasoning that because the individual's commitment to the school was conditioned on the deductibility of the contributions the foundation's refund was of amounts which the foundation should not have received and was not entitled to keep and that the condition placed on the contribution was not void as against public policy rationale the facts indicate that x's expectancy in the real_property interest held by a's estate is subject_to the agreement which entitles e to the interest because a had no right to subsequently transfer the property interest to x x has no valid expectancy in aly the property interest assuming that the probate_court approves the settlement agreement thus x's participation in the settlement agreement is not a transfer of its assets to a disqualified_person or otherwise an act of self-dealing the situation is analogous to the estate administration exception to self-dealing set forth in sec_53 d -1 b of the regulations involving a binding option sale for nominal consideration similarly x's participation in the settlement agreement does not involve an expenditure for non-charitable purposes or otherwise a taxable_expenditure rulings accordingly we rule as follows the execution delivery and performance of the settlement agreement by x will not constitute an act of self-dealing and the trustees and directors of x b c and d will not be liable under sec_4941 of the code for such actions if the probate_court y subsequently approves the settlement agreement the execution delivery and performance of the settlement agreement by x will not constitute a taxable_expenditure and the trustees and directors of x b c and d will not be liable under sec_4945 of the code for such actions if the probate_court y subsequently approves the settlement agreement except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of the code to your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed tesrell m berkovsky terrell m berkovsky manager exempt_organizations technical group 21d
